Faircloth, C. J.,
dissenting: The question of jurisdiction is the principal one in this case and it must be admitted that it is an important and serious question, requiring our best consideration. It is a constitutional question, and now the inquiry is whether the Act of the Legislature of 1816-7, Chapter 251, exceeds the constitutional limit.
It is found by the jury that the plaintiff’s horse and buggy were damaged by the negligence of the defendant. It appears, or is admitted that the horse and buggy are worth $100 or more. The plaintiff sues in tort before a Justice of the Peace for $50 damages. Has the Justice of the Peace jurisdiction ?
In the Constitution, Article IV, Section 12, the General Assembly is empowered to allot and distribute that portion of the judical power and jurisdiction, which does not pertain to the Supreme Court, among the other courts as it may deem best, .... provide for appeals and regulate the methods of proceeding in the exercise of their powers “so far as the same may be done without conflict with other provisions of this Constitution.”
Since the Constitution of 1868, Justices of the Peace *490have civil jurisdiction in actions founded on contract where the sum demanded does not exceed $200. The Constitution, Article IV, Section 27, says: “And the General Assembly may give to Justices of the Peace jurisdiction of other civil actions wherein the value of the property in controversy does not exceed $50.”
The foregoing is the extent of a magistrate’s jurisdiction authorized by the Constitution. The Act of 1870-7, Section 1, after reciting the civil jurisdiction in the language of the Constitution says: ‘ ‘ J ustices of the Peace, shall have concurrent jurisdiction of civil actions not founded on contract wherein the value of the property in controversy does not exceed $50”; and in Section 2: “All actions in a court of a Justice of the Peace for the recovery of damages to real estate or for the conversion of personal property or an injury thereto, shall be commenced and prosecuted to judgment under the same rules of procedure as provided in civil actions in a justice’s court.” It will be observed that the language of the Act is more extensive than that of the Constitution, and therefore the latter is a limitation upon the former, as by no process of reasoning can “damages” and “the value of the property in controversy” be assimilated. The evident meaning of the Constitution is to confer jurisdiction on the Justices to award damages when the injury is done to property of no more value than $50, so that neither can ever exceed that amount. If that be not so, then the Justice may take jurisdiction of injuries to property of the largest value, provided the owner shall lay the damage at $50 or less. Why limit the jurisdiction to injuries to property of no more value than $50 ? may be asked. The answer is that that is the plain meaning of the language of the Constitution. Lex ita seripta est. The reason for this limitation *491seems to be to enable the small owner, as of a cow worth $25, to obtain his remedy for small damages, even, if the property be literally destroyed or killed, speedily and without costly delay. If the damage is the test of jurisdiction, without regard to property or its value, then Justices may take cognizance of actions for slander or libel, provided the complainant shall lay his or her injury or damage at $50. If the theory of the advocates of the jurisdiction is correct, then it is within the power of the Legislature to extend the jurisdiction to any case of damage to stock, property or the killing of a human being by a railroad engine or other powerful agency. This is the logical conclusion, and the absurdity of a Justice of the Peace at the trial passing upon the competency of important questions of evidence laid down in Greenleaf and Wharton, and, in cases of death, applying the principles of negligence, contributory negligence, “last clear chance” and the like, must be apparent.
This question has never been considered or passed on by this Court. There are several cases in our later Reports, tried by Justices of the Peace, wherein damages were allowed when the value of the property in controversy was more than $50, but in no case was the jurisdictional question insisted on, or considered or decided by this Court, so that we have decisions which have not decided this question.
As the Constitution is the authority for legislation, it is our duty to observe and enforce its provisions, and if any error has crept into the decisions of this Court, by inadvertence or otherwise, it should be corrected at the first discovery and opportunity, especially in cases where no rights of property or person have vested by reason of such decisions. At this point, the remarks of Pearson, J., in Gaskill v. King, 34 N. C., 211, are pertinent: *492‘ ‘ My idea is that ‘ law ’ is not a mere list of decided cases, but a liberal science based on general principles and correct reasoning. Oases are mere evidence of what the law is; and if a case is found to be unsupported by principle and ‘the reason of the thing,’ the court is no more bound to follow it than is a jury bound to believe a witness who is discredited by proof of his bad character, or his demeanor or direct contradiction. In the one there is a sworn witness; in the other, there is a decided case; both are prima facie entitled to credit, until the contrary is made to appear. It is true law should be ‘fixed and steady,’ but it is also true it should be ‘reasonable and right.’ The latter is the most important, because, without it, the former object cannot be attained. There are two extremes — a disregard of authority, which I disclaim, and a blind-folded following of cases, which I also disclaim, as not only absurd but impossible, (for, suppose a court in attempting to follow a case, should ‘ miss the point, ’ which case is then to be followed?) There is a medium which I try to adhere to: take a comprehensive view of all the cases from the ‘Tear Books’ down to the present time — has not this middle course been adopted and acted on throughout? Is it not supported by good sense and general practice? Let a case be taken as settling the law prima facie; but if it is shown not to be supported by principle and ‘the reason of the thing,’ let it be overruled — the sooner the better; for, if the error is allowed to spread, it may insinuate itself into so many parts and become so much ramified as to make it impossible to eradicate it, without doing more harm than good, but if the seed has not spread too much, pull it up and throw it away.”